Title: To George Washington from Major General William Heath, 27 December 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Robinsons House [N.Y.] Decr 27th 1779
        
        I am this evening honored with your two favors of the 21st Instant. Upon enquiry Some time Since respecting the Beacons, I found that the Guard at the One on Butter Hill and which must Give the Signal to the Others had been taken off before your departure and General McDougall informed me it was done with your Excellencys approbation—this, and the extreme difficulty of keeping Guards on the Heights where the Beacons are erected during the Severe Season, led me to take off the Guards from the Others (which could not be of Service while there was none on butter Hill) untill the Season advanced when the Enemy might be expected to be in motion, this I mention⟨e⟩d to Governor Clinton and this Evening received a Letter from him in which he Observes, “I perfectly agree with you in Sentiment with respect to the Beacons, as it is not probable any movement of the Enemy towards the Highlands in the course of the winter will be so Sudden, but timely notice may be given to assemble the militia. in the Spring we must resume our former Conduct

on this Subject with Such further Regulations as may be Judged necessary.”
        A report is Just brought here that the Enemys Fleet with a Large Detachment of their Army Sailed from New York on Wednesday last, the Day after your Excellencys Letter is dated, but untill I have the most Authentick Intelligence of it or orders to the Contrary, shall Strictly pursue the Injunctions of your Letter—am writing to Governor Clinton and in the morning shall order Guards to the Beacons, and take other necessary measures.
        Governor Clinton in his Letter to me which Came to hand this Day expresses himself as follows “I am exceedingly alarmed at the information I continue to receive respecting the Scarcity of Provisions for the army, I hoped, that the late Soft weather had enabled the Commissaries to have furnished Competent Supplies for your Division, which would have lasted Some time, But as they have not and the Severe Frost will prevent many mills from Grinding, I dread the Consequences; besides from the failure of the Crops last year I fear, without the greatest Œcomomy, we will be reduced to great Difficulties to bring the year about,” the First difficulty I have endeavoured to Guard against (want of water or the Frost) Some Days Since, and by a Circular Letter directed the purchassing Commissarys immediately to remove the wheat from those Mills where there was no prospect of its being Ground to those that were Certain, Governor Clinton having Offered me every aid in his power both at Home and at the approaching Session of the Legislature, I have requested him if any measures can be devised, to ensure the Increase of a Supply of Flour without Injury to the Inhabitants that they may be adopted.
        The Issuing Commissaries are all determined to quit the Service on this first Day of January, Unless their pay is increased, before that Time, I have prevailed on Some of them to Continue Untill I can hear from your Excellency, In case of a general resignation what mode shall I adopt?
        The Staff officers in the Line are applying for their warrants, Shall a List of their names be Sent on or How are they to Obtain them?
        Colo. Putnam having wrote me Some Days Since the Condition of the Light Infantry, on account of Clothing, I have made enquiry of Such officers as I have Seen these informed me

that they had aimed to do equal Justice to the Light Infantry, with the other men of their Regiments in every respect, I some Days Since Issued an order that in all Distribution of money or Clothing equal attention Should be paid to the Light Infantry, I will make further Enquiry, but am persuaded no Clothing is in the Hands of the Regimental Clothiers, as I am Constantly harrassed With Complaints that the men are naked and numbers unfit for D⟨uty⟩ and confined to their Hutts, In the distribution of the Clothing, I am informed that those whose time of Service expires before march were not allowed to receive any, I am this Day inform⟨ed⟩ that there are many men whose time of Service is near expiring who are So naked that they cannot get Home.
        Mr Ruggles the State Clothier is not yet returned from Boston, nor has he any assistant here.
        The late Snow and Severe weather have put a total Stop to the works at Kings ferry, Untill it grows more moderate, Colo. Gouvion informs me that no work can be done exccept on the Bomb proofs & Blockhouses, these are prosecuting, the whole would have been Compleated before this time had not the Season prevented. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      